[Cite as State v. Banks, 2021-Ohio-511.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 108166
                 v.                              :

DA’MONTAIS BANKS, JR.,                           :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: February 19, 2021


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-17-622412-A
                                 Application for Reopening
                                     Motion No. 540657


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon A. Piteo, Assistant Prosecuting
                 Attorney, for appellee.

                 David N. Patterson, for appellant.


EILEEN A. GALLAGHER, P.J.:

                   On August 19, 2020, the applicant, Da’Montais Banks, Jr., pursuant

to App.R. 26(B), applied to reopen this court’s judgment in State v. Banks, 8th Dist.

Cuyahoga No. 108166, 2020-Ohio-3029, in which this court affirmed his
convictions for aggravated murder, murder, attempted murder, aggravated robbery,

kidnapping, felonious assault, grand theft, criminal gang activity, having weapons

while under disability, tampering with evidence and discharge of a firearm on or

near prohibited premises. Many of these charges carried criminal gang activity

specifications. Banks now argues that his appellate counsel was so ineffective that

he should be entitled to a “do over.” Specifically, he maintains that his appellate

counsel should have argued that his trial counsel failed to file a motion to suppress

evidence from his illegally seized cell phone, failed to request a limiting instruction

on other acts evidence and that the trial judge erred in denying a motion in limine

precluding the state’s gang expert from testifying, particularly because the judge

failed to issue written findings of fact and conclusions of law. The state filed its brief

in opposition on October 10, 2020. For the following reasons, this court denies the

application.

               In order to establish a claim of ineffective assistance of appellate

counsel, the applicant must demonstrate that counsel’s performance was deficient

and that the deficient performance prejudiced the defense. Strickland v.

Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley,

42 Ohio St.3d 136, 538 N.E.2d 373 (1989); and State v. Reed, 74 Ohio St.3d 534,

1996-Ohio-21, 660 N.E.2d 456.

               In Strickland, the United States Supreme Court ruled that judicial

scrutiny of an attorney’s work must be highly deferential. The court noted that it is

all too tempting for a defendant to second-guess his lawyer after conviction and that
it would be all too easy for a court, examining an unsuccessful defense in hindsight,

to conclude that a particular act or omission was deficient. Therefore, “a court must

indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’” Strickland at 689.

              Specifically, in regard to claims of ineffective assistance of appellate

counsel, the United States Supreme Court has upheld the appellate advocate’s

prerogative to decide strategy and tactics by selecting what he thinks are the most

promising arguments out of all possible contentions.             The court noted:

“Experienced advocates since time beyond memory have emphasized the

importance of winnowing out weaker arguments on appeal and focusing on one

central issue if possible, or at most on a few key issues.” Jones v. Barnes, 463 U.S.

745, 751-752, 103 S.Ct. 3308, 77 L.Ed.2d 987 (1983). Indeed, including weaker

arguments might lessen the impact of the stronger ones. Accordingly, the court

ruled that judges should not second-guess reasonable professional judgments and

impose on appellate counsel the duty to raise every “colorable” issue. Such rules

would disserve the goal of vigorous and effective advocacy. The Supreme Court of

Ohio reaffirmed these principles in State v. Allen, 77 Ohio St.3d 172, 1996-Ohio-366,

672 N.E.2d 638.

              Moreover, even if a petitioner establishes that an error by his lawyer

was professionally unreasonable under all the circumstances of the case, the
petitioner must further establish prejudice: but for the unreasonable error there is

a reasonable probability that the results of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome. A court need not determine whether counsel’s

performance was deficient before examining prejudice suffered by the defendant as

a result of alleged deficiencies.

               Banks’ arguments concern the testimony of the Cleveland Police

Department gang expert, Detective Mobley. In late 2015, Mobley was monitoring

gang activity through social media posts and saw evidence that Banks was involved

with the Heartless Felons gang. In December 2015, Banks was shot in a drive-by

shooting.1 Mobley testified that he seized Banks’ cell phone as evidence at that time.

He correctly guessed the cell phone’s passcode as numbers Banks repeatedly used

and which were associated with the Heartless Felons gang. He was thus able to place

the cell phone in “airplane mode,” which would prevent the phone from being

remotely wiped. He did not search the contents of the phone at that time.

               In February 2016, Banks consented to have police search his phone

but they also obtained a search warrant for the phone which contained photos and

messages identifying Banks as a Heartless Felon.

               The state proffered Detective Mobley as a gang expert. Defense

counsel filed a motion in limine seeking to disqualify him as an expert. The trial



      1 This incident was unrelated to the crimes for which Banks faced trial and was
convicted.
judge summarily denied the motion, along with other motions in limine seeking,

inter alia, to preclude GPS and DNA evidence. At trial, defense counsel conducted

a voir dire of Detective Mobley regarding his qualifications and renewed the

objection to his being recognized as an expert. The trial judge, after hearing

argument, denied the objection and let Mobley testify as an expert.

                Mobley testified that in various photographs and messages, some of

which came from Banks’ cell phone, Banks identified himself as a member of the

Heartless Felons by showing the gang’s hand gesture and using gang terms.

                Banks now proposes that his appellate counsel should have argued

that, in December 2015, Detective Mobley illegally seized Banks’ cell phone because

as Banks was the victim of a crime, not the suspect, there was no justification to seize

the phone. Thus, any results of the search become fruit of the poisonous tree and

inadmissible.

                However, Banks is unable to establish prejudice. The material from

the 2015 cell phone was not the only evidence that established Banks as a gang

member. There was also the evidence from social media that Mobley presented.

Furthermore, this court concluded there was overwhelming evidence of his guilt and

that it was unrelated to Mobley’s conclusion that Banks was a gang member.

                Moreover, Banks was under investigation as a gang member in

December 2015, and the exact specifics of the phone’s seizure were not developed.

Mobley seized the phone and did only what was necessary to preserve its contents;

he did not search it. Other Ohio courts have held that the warrantless seizure of a
cell phone and subsequent search pursuant to a search warrant did not violate the

Fourth Amendment. State v. Hidey, 5th Dist. Tuscarawas No. 2016 AP 03 0017,

2016-Ohio-7233, and State v. Cunningham, 2d Dist. Clark No. 10-CA-57, 2012-Ohi0

2794. Given that Banks subsequently consented to the search of the phone and that

the police also obtained a search warrant, it is understandable that in the exercise of

professional judgment, appellate counsel declined to raise this issue.

               Banks also argues that his trial counsel was ineffective for failing to

request a limiting instruction on other acts evidence in violation of his Fourth and

Fourteenth Amendment Rights. Although the evidence of Banks’ gang affiliation

was admissible to prove the gang specifications and the criminal gang activity count,

he asserts that the evidence of his gang membership was prior “bad acts” that caused

his convictions on the other counts. Again, there was no prejudice. This court ruled

that “[t]he evidence establishing Banks’ guilt of the underlying counts was both

overwhelming and unrelated to Mobley’s conclusion that Banks was in the gang.”

2020-Ohio-3029, ¶ 45. There was no prejudice from the cell phone evidence.

               Banks now asserts that his appellate counsel should have argued that

it was error for the trial judge to deny the motion in limine that Detective Mobley

should not testify as an expert witness. However, appellate counsel did argue this

issue directly ─ that the trial court erred in admitting testimony of a “gang expert,”

in violation of Ohio Evid.R. 702. Following the admonishment of the Supreme

Court, this court will not second-guess appellate counsel’s tactical decision to

address an issue directly, rather than through the lens of a motion in limine.
               Banks also argues that his appellate counsel was so ineffective that he

should be granted an entire “do over.” Banks’ appellate counsel argued that Counts

19 and 33, the murder counts, were not supported by sufficient evidence and were

against the manifest weight of the evidence. However, Count 19 was merged with

other murder counts, and the trial court sentenced on Count 20; thus, there was no

conviction on Count 19. This court ruled that it could not review any error not

related to an actual conviction.

               Accordingly, Banks now proposes that appellate counsel’s tactical

error, which precluded an argument, shows such incompetency that he should be

allowed a new appeal. However, this court notes that appellate counsel did present

arguments on an independent murder conviction and also argued that Detective

Mobley should not have been allowed to testify as an expert. This court again notes

that there was overwhelming evidence of Banks’ guilt. Thus, prejudice cannot be

established.

               Accordingly, this court denies the application to reopen.




EILEEN A. GALLAGHER, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
MARY EILEEN KILBANE, J., CONCUR